Case 18-20002-CMB        Doc 42    Filed 10/11/18 Entered 10/11/18 15:24:48            Desc Main
                                   Document     Page 1 of 6


                         UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF PENNSYLVANIA
                               PITTSBURGH DIVISION

 In re:                                            Bankruptcy 18-20002-CMB

 Keith D. DeVito                                   Chapter 13
 Debtor.
                                                   Related to Doc. No. 40
 U.S. BANK NATIONAL ASSOCIATION, AS
 TRUSTEE, SUCCESSOR IN INTEREST TO
 WILMINGTON TRUST COMPANY, AS
 TRUSTEE, SUCCESSOR IN INTEREST TO
 BANK OF AMERICA NATIONAL
 ASSOCIATION, AS TRUSTEE,
 SUCCESSOR BY MERGER TO LASALLE
 BANK NATIONAL ASSOCIATION, AS
 TRUSTEE FOR
                  Objecting Party
      v.

 Keith D. DeVito

 DEBTOR,

                         Respondents.


                          RESPONSE TO OBJECTION TO CLAIM

          U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR IN INTEREST

TO WILMINGTON TRUST COMPANY, AS TRUSTEE, SUCCESSOR IN INTEREST TO

BANK OF AMERICA NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR BY

MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR (“Secured

Creditor”), by and through its undersigned attorney, hereby files its Preliminary Response to

Objection to Claim (“Objection”), and in support thereof states as follows:

          1. Secured Creditor timely filed its Proof of Claim on February 22, 2018 as Claim

             Number 5.
Case 18-20002-CMB      Doc 42    Filed 10/11/18 Entered 10/11/18 15:24:48            Desc Main
                                 Document     Page 2 of 6


      2. On August 27, 2018 Debtor filed an Objection, asserting allegations opposing

         Secured Creditor’s claim.

      3. Debtors’ objection states, that the debtor never received a permanent modification

         from the Creditor after making all three trail modification payments of $2,306.58. The

         Debtor believes that the arrears should start from the end of the trail modification at

         zero.

      4. Attached hereto as Exhibit A, is a copy of the trial modification offer extended by

         Secured Creditor to the Debtor. The letter states that the Debtor must make three

         payments of $2,306.58 on 6/1/15, 7/1/15 and 8/1/15.

      5. Attached hereto as Exhibit B is a copy of a letter dated August 12, 2015 informing

         the Debtor that the loan modification was denied because the trial plan payments were

         not completed.

      6. Attached hereto as Exhibit C is a copy of Securd Creditor’s payment log, which

         reflects that the August 1, 2015 payment was not made. Moreover, the payment

         history attached to the Proof of Claim (Claim #5) reflects that the August 1, 2015

         payment was missed.

      7. Secured Creditor requests that Debtor provide proof of payment of the August 1, 2015

         payment.

      8. Being that the existence or non-existence of a loan modification in 2015 is the crux of

         Debtor’s complaint, Secured Creditor objections to the production of an extended

         loan history, especially because the payment history included with the Proof of Claim

         goes back to October, 1 2008. Nonetheless, Secured Creditor is working on preparing
Case 18-20002-CMB       Doc 42   Filed 10/11/18 Entered 10/11/18 15:24:48             Desc Main
                                 Document     Page 3 of 6


         a supplemental payment history for the two-year preceding the payment history

         included with the Proof of Claim. Additional time is requested to produce same,

         should the Court require it.

      9. Pursuant to Federal Rule of Bankruptcy Procedure 3001(f), a proof of claim (and, by

         extension, supplemental proof of claim) executed and filed in accordance with the

         Bankruptcy Rules “shall constitute prima facie evidence of the validity and amount of

         the claim.”

      10. Secured Creditor has proffered the necessary evidence to support Debtor’s legal

         liability to the Secured Creditor, and as such, the burden is upon the Debtor to

         produce evidence equal in force to negate the prima facie validity of Secured

         Creditor’s claim. In re Allegheny Inter., Inc., 954 F.2d 167, 173 (3rd Cir. 1992).


      11. The Proof of claim was filed with a payment history that clearly disputes the Debtor’s

         allegations in his filed Objection to Claim.


      12. Nonetheless, Secured Creditor has produced still further evidence rebuking Debtor’s

         allegations.


      13. Secured Creditor maintains that the amount of its claim is accurate and correct as

         filed.

      14. Debtors’ objection does not present any evidence to support the filed objection to

         Claim 5 and therefore thus failed to present evidence sufficient to counter the

         presumption of validity of the Proof of Claim.        Debtors’ objection is therefore

         insufficient as a matter of law.
Case 18-20002-CMB        Doc 42    Filed 10/11/18 Entered 10/11/18 15:24:48            Desc Main
                                   Document     Page 4 of 6




       WHEREFORE, Creditor respectfully requests that this Honorable Court overrules

Debtor’s objection and allows Secured Creditor's Proof of Claim as filed so as to preserve

Creditor's Claim, and for such other and further relief as the Court may deem just and proper.




                                                     RAS Crane LLC

                                                     10700 Abbott’s Bridge Rd., Suite 170

                                                     Duluth, GA 30097
                                                     Phone: 470-321-7112 x 221
                                                     Fax: 404-393-1425

                                                     By: /s/ Kevin Buttery
                                                     Kevin M. Buttery Esquire
                                                     Bar ID: 319438
                                                     Email: kbuttery@rascrane.com
Case 18-20002-CMB          Doc 42    Filed 10/11/18 Entered 10/11/18 15:24:48           Desc Main
                                     Document     Page 5 of 6




                           UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF PENNSYLVANIA
                                 PITTSBURGH DIVISION
 In re:                                      Bankruptcy 18-20002-CMB

 Keith D. Devito,                                    Chapter 13

   Debtor.                                           Related to Doc. No. 40


 U.S. BANK NATIONAL ASSOCIATION, AS
 TRUSTEE, SUCCESSOR IN INTEREST TO
 WILMINGTON TRUST COMPANY, AS
 TRUSTEE, SUCCESSOR IN INTEREST TO
 BANK OF AMERICA NATIONAL
 ASSOCIATION, AS TRUSTEE,
 SUCCESSOR BY MERGER TO LASALLE
 BANK NATIONAL ASSOCIATION, AS
 TRUSTEE FOR
                  Objecting Party
      v.

 Keith D. DeVito

 Debtor,


                           Respondents.


                                    CERTIFICATE OF SERVICE

       I certify under penalty of perjury that I served the above captioned pleadings at the
addresses specified below on October 11, 2018.

          The types of service made on the parties were:


By First-Class Mail:

Keith D. DeVito
434 Oakcrest Drive
North Huntingdon, PA 15642
Case 18-20002-CMB        Doc 42       Filed 10/11/18 Entered 10/11/18 15:24:48     Desc Main
                                      Document     Page 6 of 6




Michael S. Geisler
201 Penn Center Blvd., Suite 524
Pittsburgh, PA 15235

Ronda J. Winnecour
Suite 3250, USX Tower
600 Grant Street
Pittsburgh, PA 15219

Office of the United States Trustee
Liberty Center.
1001 Liberty Avenue, Suite 970
Pittsburgh, PA 15222

                                                    RAS Crane LLC

                                                    10700 Abbott’s Bridge Rd., Suite 170

                                                    Duluth, GA 30097
                                                    Phone: 470-321-7112 x 221
                                                    Fax: 404-393-1425

                                                    By: /s/ Kevin Buttery
                                                    Kevin M. Buttery Esquire
                                                    Bar ID: 319438
                                                    Email: kbuttery@rascrane.com
